

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.46

AGREEMENT


FOR


CONSULTING SERVICES


BETWEEN


IMPLANT SCIENCES CORPORATION


AND


ROBERT LISCOUSKI






THIS AGREEMENT is effective as of April 1, 2011 between Implant Sciences
Corporation (the “Company“), whose address is 600 Research Drive, Wilmington, MA
01887, and Robert Liscouski (the “Consultant”), whose address is 41455 Southpaw
Place, Leesburg, VA 20175.
 
WHEREAS, the Company desires to engage the Consultant to perform certain
consulting and strategic advisory services in order to benefit from the
Consultant’s experience in and the Consultant desires to accept such engagement,
upon the terms and conditions set forth in this Agreement;
 
NOW, THEREFORE, the Company and the Consultant, each intending to be legally
bound, agree as follows:
 
1.           Engagement and Duties.
 
(a)           The Company agrees to engage the Consultant to provide the Company
with consulting and strategic advisory services as described herein and the
Consultant agrees to accept such engagement.
 
(b)           The Consultant shall be available and shall diligently provide to
the Company such consulting and advisory services, as needed and reasonably
requested by the Company.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           The Consultant agrees to confer with the Company’s authorized
representatives and appropriate third parties, including federal and state
government officials, in a manner consistent with the Consultant’s security and
government experience, in order to advance the Company‘s interests in the
following areas:
 
 
(i)
Represent the Company, its products and technology to federal and state
governmental officials, and other third parties, to include presentations on
behalf of the Company and representing the Company with various media outlets.

 
 
(ii)
Homeland Defense and homeland security initiatives; and

 
 
(iii)
Federal government product certification, to assist Company officials in the
preparation of, and presentation of materials securing such certification(s), as
may be reasonably requested by the Company and agreed to by the Consultant.

 
2.           Compensation and Expenses.
 
(a)           The Company will pay the Consultant a fixed retainer of $15,000
per month, payable on the fifteenth day of each month until this Agreement is
terminated in accordance with its terms.
 
(b)           In addition to the fixed monthly retainer, the Company shall
reimburse the Consultant for reasonable travel and other business expenses
incurred by the Consultant directly in the performance of his services under
this Agreement. The Consultant agrees that any single expense item in excess of
$500.00 and all expenses in excess of $500.00 in any one month must be approved
in advance by the Company.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           The Consultant shall provide the Company with written monthly
invoices reflecting any such reimbursable expenses, together with appropriate
receipts and such other documentation as the Company may reasonably request.
 
(d)           The Company shall pay the Consultant the amounts due for all
approved expenses within 30 days after the invoice for such expenses is received
by the Company.
 
(e)           
 
3.           Independent Contractor.  The Consultant is an independent
contractor and shall in no event be construed to be an employee of, or partner
or joint venturer with, the Company or any of its subsidiaries or affiliates.
Further, the Consultant has no authority to bind the Company or incur any
obligation or liability on its behalf and shall not state or imply that he has
such authority or represent himself to be, or hold himself out as, an employee
of the Company. It is understood that the Company will not withhold from the
compensation paid to the Consultant any amounts for the payment of taxes. The
Consultant acknowledges that he shall not have any right or entitlement to
participate in any of the pension, retirement, insurance or other benefit
programs now or hereafter available to the Company’s employees.
 
4.           Confidential Information.  It shall be a condition to the Company’s
obligations under this Agreement that the Consultant execute and deliver to the
Company a Confidentiality Agreement in the form attached as Exhibit A to this
Agreement (the “Confidentiality Agreement”).
 
5.           Other Consulting Engagements.  Nothing in this Agreement shall be
construed to limit the ability of the Consultant to consult for other business
entities, corporations, trade associations, charitable organizations, or
individuals, provided the Consultant makes a reasonable and good faith
determination that such consultation does not raise a foreseeable and
substantial conflict of interest with his duties to the Company.
 
 
 
3

--------------------------------------------------------------------------------

 
 
6.           Employment of Others.  The Company may from time to time request
that the Consultant arrange for the services of others. All costs to the
Consultant for those services will be paid by the Company, but in no event shall
the Consultant employ others or subcontract the services to be performed under
this Agreement to any person without the prior written authorization of the
Company.
 
7.           Governing Law; Jurisdiction; and Severability.  The laws of the
Commonwealth of Massachusetts, without giving effect to any conflict of laws
provisions, shall govern the validity, construction and performance of this
Agreement. Any legal proceeding related to this Agreement shall be brought and
adjudicated exclusively in a state or federal court sitting in the Commonwealth
of Massachusetts, and each of the parties hereto consents to the exclusive
jurisdiction of such courts for this purpose. Whenever possible, each provision
of this Agreement will be interpreted so that it is valid under applicable law.
If any provision is declared invalid by a court of competent jurisdiction, the
remainder of this Agreement will continue to be valid in the Commonwealth of
Massachusetts and to the extent permitted by law, in all other jurisdictions.
 
8.           WAIVER OF JURY TRIAL. THE PARTIES HEREBY IRREVOCABLY WAIVE ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.
 
9.           Entire Agreement and Modification.  This Agreement, together with
the Confidentiality Agreement, supersedes all previous and contemporaneous oral
negotiations, commitments, writings and understandings between the parties
concerning the matters in this Agreement. This Agreement may be modified or
amended only by a writing signed and dated by each of the parties.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
10.           Successors and Assigns.  This Agreement may not be assigned by
either party without the other party’s prior written consent.
 
11.           Termination.  This Agreement may be terminated by either party,
for any reason or for no reason, upon written notice to the other party;
provided, however, that if the Company terminates this Agreement other than for
breach of this Agreement or of the Confidentiality Agreement prior to March 31,
2012, the Consultant shall be entitled to receive the retainer otherwise payable
on April 1, 2012.
 
12.           Notices.  All notices and other communications required or
permitted under this Agreement will be in writing and hand delivered or sent by
registered first-class mail, postage prepaid, to the following addresses:
 
If to the Company:                                           Glenn D. Bolduc
President and CEO
Implant Sciences Corporation
600 Research Drive
Wilmington, MA  01887


If to the Consultant:                                           Robert Liscouski
41455 Southpaw Place
Leesburg, VA 20175


13.           Non-Solicitation. During the term of this Agreement and for a
period of one year thereafter, the Consultant shall not directly or indirectly
solicit for employment or employ,  directly or indirectly soliciting for
employment or employing, any person employed by the Company during the term of
this Agreement.
 
IN WITNESS WHEREOF, the Company and the Consultant have executed this Agreement
as of the date first above written.
 
 
 
5

--------------------------------------------------------------------------------

 


The Company:                                IMPLANT SCIENCES CORPORATION




By:   /s/ Glenn D. Bolduc
Glenn D. Bolduc
President and CEO




                      The Consultant:                                /s/ Robert
Liscouski
Robert Liscouski

 
6

--------------------------------------------------------------------------------

 
